Citation Nr: 0025983	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for impotency.

6.  Entitlement to service connection for shortness of 
breath, claimed secondary to exposure to herbicides.

7.  Entitlement to service connection for an acquired 
psychiatric disability, to include a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1972 to 
March 1975.  In June 1996, he filed a claim of service 
connection for headaches, back pain, a bilateral knee 
disorder, impotency, a right shoulder injury, "nerves," 
ulcers, heart murmurs, and shortness of breath due to 
exposure to Agent Orange.  This matter is at the Board of 
Veterans' Appeals (Board) from September 1997 and March 1999 
decisions by the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) which denied service 
connection for the disabilities set forth on the title page 
above. 

By correspondence in April 1998, the veteran was notified 
that the RO amended the September 1997 decision to reflect 
that service connection was denied for heart murmur and 
ulcers.  The record reflects that he has not expressed 
disagreement with the decision denying service connection for 
heart murmur and ulcers.  A timely filed notice of 
disagreement initiates an appeal of a RO determination and 
expresses a desire to contest the result of such 
adjudication.  As he has not timely disagreed with the RO 
denial of service connection for heart murmur and/or ulcers, 
such issues are not now before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (1999).
FINDINGS OF FACT

1.  No competent evidence is of record that tends to link the 
veteran's current headaches to his naval service.

2.  No competent evidence is of record that tends to link his 
current right shoulder disorder to service.

3.  There is no competent evidence of record tending to link 
his current low back disability to service.

4.  No competent evidence is of record that tends to link his 
current bilateral knee pain to service.

5.  No competent evidence is of record that tends to link his 
current impotency to service.

6.  While the veteran served in the waters offshore Vietnam, 
there is no evidence that the conditions of his service 
involved any duty or visitation in Vietnam.

7.  Although competent evidence shows he has shortness of 
breath, no medical or other competent evidence of record 
shows he experienced shortness of breath during his service, 
or that his present shortness of breath is related to any 
incident of service, including exposure to herbicides.

8.  The veteran has provided evidence regarding stressful 
events he claims he experienced in service; competent 
evidence of a diagnosis of PTSD, and competent evidence 
relating the PTSD to stressful events he alleges he 
experienced in service.


CONCLUSIONS OF LAW

1.  The claim of service connection for headaches is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for right shoulder 
disability is not well grounded.  Id.

3.  The claim of service connection for low back pain is not 
well grounded.  Id.

4.  The claim of service connection for bilateral knee 
disability is not well grounded.  Id.

5.  The claim of service connection for impotency is not well 
grounded.  Id.

6.  The claim of to service connection for shortness of 
breath, claimed secondary to exposure to herbicides, is not 
well grounded.  Id.

7.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD Form 214 reveals that he served aboard the 
USS Midway (CVA-41) and had more than 13 months of foreign 
and/or sea service, beginning in October 1972.  His 
administrative service records indicate that he was an 
unauthorized absentee from the Midway for a period of about 
57 days, from August 23 to October 18, 1973; that he was 
declared a deserter for having been on unauthorized absence 
from January 16 to February 20, 1974 from the Naval Air 
Station in Jacksonville, Florida; that he was reported on 
unauthorized absence during January, March, April, May, June, 
July, September and October 1974, was tried by special court-
martial in December 1974; was determined to have time lost 
for pay purposes from August 23-October 17, 1973, October 23-
November 26, 1973, January 16-27, 1974, April 24-May 6, 1974, 
June 9-17, 1974, June 27-July 2, 1974, October 7-March 13, 
1975; he was ultimately issued a general discharge "under 
honorable conditions."

The service medical records reveal the following:

? In November 1972, the veteran complained of and was 
treated for intermittent dysuria.  The medical record on 
that date noted a past history of cystitis.  Medical 
records in December 1972, and January and February 1973, 
show that he was placed in medical quarantine after 
examination showed acute urethritis due to gonococcus.  
Examination in March 1973 revealed complaints of burning 
on urination.  

? In March 1973, hydrotherapy was prescribed after the 
veteran complained of stiff legs.  In July 1974, he 
complained of bilateral knee pain and chronic swelling in 
the left knee.  Examination of both legs revealed mild 
effusion and arthralgia of the left knee, and minor laxity 
of the lateral and collateral ligaments of the right knee.  
X-ray studies showed no bony involvement.  On examination 
in August 1974, the service examiner reported an episode 
of pseudoparalysis of both legs, but also reported an 
inability to "to demonstrate objective finding 
commensurate with the degree of disability claimed of [the 
veteran]."

? In April 1973, the veteran complained of back pain related 
to "over-strenuous working conditions."  Service medical 
records reveal he was treated for low back pain from April 
1973 to February 1974.  Pertinent diagnoses included mild 
left paraspinous muscle spasm, and musculoligamentous low 
back strain.

? In July 1973, he was diagnosed with upper respiratory 
infection of two days duration.  

? Medical records dated from December 1973 to February 1975 
show treatment for tension headaches, often characterized 
as severe.  On examination for headaches in November 1974, 
the examiner noted that the veteran had been recommended 
for an administrative discharge due to a personality 
disorder. 

? In March 1974 the veteran was treated for a "possible" 
dislocated left shoulder.  Examination revealed tenderness 
in the acromioclavicular joint and proximal humerus.  X-
ray studies showed no fracture.

? The veteran was examined in October 1974 after he 
complained of a non-productive cough of six months 
duration.  He reported that smoked one to two packs of 
cigarettes daily.  X-ray studies of his chest appeared 
within normal limits, and he was advised to stop smoking.

? The report of examination on his separation from service 
in March 1975 was negative for then current headaches, 
genitourinary disorders, musculoskeletal disorders, 
respiratory disorders, or psychiatric disorders.

Post-service medical records from private physicians include 
X-ray studies dated in April and October 1993 which were 
negative for cardiopulmonary disease.  

An October 1993 right shoulder arthrogram revealed that the 
veteran sustained a ruptured right rotator cuff.  His 
symptoms were described as "of several months duration and 
progressively worsening."  The injury was surgically 
repaired in October 1993.  Magnetic resonance imaging (MRI) 
in May 1994 was normal except for post-operative changes at 
the acromioclavicular joint.  

Private medical records show that the veteran was treated for 
hemorrhoids and related rectal disorders between August 1988 
and October 1997.  A July 1996 report reveals complaints of 
some testicular pain and a diagnosis of possible prostatitis.  
A record dated in October 1997 reveals complaints of sore 
testicles and a knot in the left groin of a few days 
duration.  Examination revealed that the veteran's testicles 
were very sensitive and tender.  The diagnosis was possible 
epidymidis.  

Private medical reports dated in July 1994 reveal complaints 
of low back pain and back spasm.  Examination showed no loss 
of lordosis.  A computed tomography (CT) scan was interpreted 
as normal, as were X-ray studies of the chest.  The diagnosis 
was low back pain.  

A private medical report in March 1995 documents the 
veteran's complaints of headaches "that ha[d] been going on 
for several years."  Apparently, the headaches began with 
tunnel vision that eventually cleared, but was followed with 
a throbbing headache.  The veteran stated that the headaches 
used to come approximately once every three months, but had 
increased to about twice weekly.  Examination revealed 
possible vascular headaches with visual ora that appeared to 
be worsening, with associated occipital neuralgia and 
muscular contraction headaches, and neck and shoulder pain.  
Medical records between October 1995 and March 1996 note 
continued complaints of migraine and tension headaches, and 
an examining physician expressed concern about the 
possibility of temporal arteritis.

Private medical reports dated from July 1995 to March 1996 
show continued complaints of neck and shoulder pain that had 
"been going on for over a year."  Examination at that time 
revealed tenderness at the spinal process around C7, and at 
the paraspinal and trapezius muscles.  The physician noted a 
concern that there may have been worsening of a bulging disc.

A private medical report dated in January 1996 reveals that 
the veteran's low back pain radiated to both lower 
extremities.  On examination, motor strength was intact in 
both upper extremities, except for some restriction due to 
right shoulder pain, "secondary to rotator cuff syndrome, 
status post surgery."

VA outpatient records from May 1996 and July 1997 show 
complaints of, and treatment for, headaches, right shoulder 
pain, chronic low back pain (sometimes radiating to both 
lower extremities), and depression.  In February 1997, the 
veteran complained of difficulty passing urine.  His history 
of past venereal disease and prostatitis was noted.  The 
records reveal diagnoses, in pertinent part, of tension 
headaches, status post rotator cuff repair with right 
shoulder pain, lower back pain secondary to a herniated disc, 
possible chronic prostatitis, and depression.   

The veteran contends that he has PTSD due to stressors he 
endured while serving aboard the USS Midway.  He reported 
that he served primarily on the hanger deck of the Midway as 
an "aircraft handler," and he described the following in-
service stressors:  1) while serving aboard the Midway, he 
witnessed planes landing on deck with pilots who had been 
shot dead or were barely alive, and he handled body bags 
associated with those deaths; 2) he nearly fell overboard 
when the ship rolled to one side while he was working on the 
hanger deck; 3) he had an in-service buddy commit suicide by 
jumping off the ship; 4) he witnessed a sailor overdose on 
drugs and die on the hanger deck; and 5) he experienced 
racial inequality from superior officers throughout his 
service.

On VA psychological examination in July 1998, the veteran 
detailed the stressors noted above, and reported that he was 
constantly "stressed out" while serving aboard ship.  He 
complained of nightmares about his situations aboard the USS 
Midway, occurring three to four times weekly.  He reported 
that he suffered depression while aboard ship and received 
medication for the same.  He complained of insomnia, 
depression, anxiety, nightmares, and reliving traumatic 
experiences.  He reported that he had no friends and disliked 
crowds.  The VA psychologist noted that the record did not 
indicate that the veteran was treated for depression or 
stress while aboard the Midway.  On examination, the 
psychologist found that the veteran reported several 
verifiable traumatic stressors, and that "[a]ll diagnostic 
criteria to establish a diagnosis of [PTSD], Chronic with 
Delayed Onset, are met upon verification of traumatic 
stressors."  As to a linkage between the veteran's current 
psychiatric disorder and the alleged in-service stressors, 
the psychologist reported "[t]here was no information in the 
claims folder to enable this writer to comment upon 
linkage."  Diagnostic tests indicated that the veteran had 
serious deficits in ego functions.  The psychologist noted 
that individuals with such profiles often present themselves 
as physically ill, with pain often a prominent feature, but 
their chronic complaints are not usually substantiated on 
examination.  The Axis I diagnosis was PTSD, chronic with 
delayed onset.  

In an August 1998 letter from a private health center, it was 
reported that the veteran was being treated at that facility 
for impotence.  The claims file reflects that no medical 
records pertinent to his treatment for impotence were 
furnished, other than the above-noted letter, despite a June 
1998 letter from the RO requesting same.  

In July 2000, the veteran appeared at a hearing before the 
undersigned and reiterated that the disabilities for which he 
sought service connection originated in service, mostly while 
aboard the USS Midway.  Essentially, he reported that that 
the symptoms of each disorder had persisted from his 
separation from service to the present.  He reported that he 
worked as a laborer in a foundry after service, and left that 
job in 1993 due to back pain and headaches for which he was 
awarded Social Security benefits.  (See hearing transcript 
pp. 18-19.)  He reported that he initially had bilateral knee 
pain while serving on the Midway due to being on his knees 
while attaching non-skid surfaces to iron decks.  (See 
transcript p. 20.)  He testified that he first experienced 
impotency during service, but did not complain to a physician 
about it until the mid-1980s.  (See transcript pp. 22-23.)  
His spouse testified that she married him in 1973, and 
"first noticed the problem after he came home [from service] 
in '75."  (See hearing transcript p. 25.)  Regarding his 
right shoulder pain, the veteran testified that it began in 
service after he fell off the top bunk of a bed and onto his 
right shoulder during a nightmare.  (See hearing transcript 
p. 27.)  As to shortness of breath, he testified that he was 
not sure which herbicide he had come into contact with, but 
he was in the Gulf of Tonkin aboard the Midway when "all of 
a sudden the air got real thick and some people got sick."  
(See hearing transcript pp. 30-31.)  He stated that the 
closest he came to Vietnam was approximately 25 miles, and 
that he never went ashore into Vietnam.  Id.  He reported 
that he had never been diagnosed as having a chronic 
disability related to shortness of breath.  Id.  Regarding 
PTSD, he stated that an additional stressor occurred when he 
was robbed at gunpoint while on liberty in the Philippines in 
1972.  (See hearing transcript p. 38.)  

II.  Legal Criteria and Analysis - Service Connection

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

                                   A.  Service Connection for 
Headaches, Right Shoulder
                       Disability, Low Back Disability, 
Bilateral Knee Disability, Impotency     

The Board has carefully considered the veteran's contentions 
and testimony, and the testimony of his spouse, to the effect 
that he sustained headaches, a right shoulder injury, low 
back injury, bilateral knee injury, and impotency during his 
active duty, and that those injuries are related to pertinent 
symptomatology as to each disorder that he currently 
experiences.  However, the Board finds that such evidence 
does not constitute competent evidence, as those statements 
and contentions address issues of medical diagnosis and/or 
causation which require medical expertise in order to have 
probative value.  See Caluza, 7 Vet. App. at 504; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has long held that evidence which requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran or his spouse have any of these necessary 
qualifications to render a medical opinion.  While the 
veteran and his spouse may present competent lay evidence 
that he sustained injury and presented for treatment during 
his active service, they are not competent to establish that 
any in-service injuries and symptoms are related to his 
current disabilities.  See Caluza, Grottveit, both supra.  

In this case, there is simply no competent evidence of a 
nexus, or link, between any of the veteran's claimed 
disabilities and any in-service injury or disease.  As the 
record remains devoid of competent evidence establishing a 
relationship between any current illness and any disease or 
injury which may have had sustained during service, it is 
clear that his claim of service connection for headaches, 
right shoulder disability, low back disability, bilateral 
knee disability, and impotency, must be denied for those 
claims' failure to meet the third prong of Caluza, i.e., 
competent evidence of a link between current disability and 
an in-service injury or disease.

Further, although continuity of symptomatology has been 
alleged, and reasonably shown by competent medical evidence, 
the facts of this case do not establish a nexus between such 
symptoms and a current disability.  As set forth above, the 
Court has held that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  See Voerth, 13 Vet. 
App. 117.  Such a showing requires specialized knowledge or 
training and is, thus, beyond the competency of a lay person.  
See Layno, 6 Vet. App. at 470.  

Significantly, while the medical records generated during the 
veteran's examination, treatment, and other medical care 
after his separation from service show continuous complaints 
of headaches, right shoulder pain, low back pain, and 
bilateral knee pain, none of those records contain any 
medical finding or opinion pertinent to headaches, a right 
shoulder injury, low back injury, or bilateral knee injury 
that connects a current diagnosis to post-service 
symptomatology.

Thus, the Board concurs with the RO that the veteran has not 
presented evidence sufficient to well ground his claim of 
entitlement to service connection for headaches, a right 
shoulder disability, low back disability, bilateral knee 
disability, or impotency.  38 U.S.C.A. § 5107(a).

                                  B.  Service Connection for 
Shortness of Breath,
                                   Claimed Secondary to 
Exposure to Herbicides

In addition to the law and regulations regarding service 
connection outlined above, there is a rebuttable presumption 
of entitlement to service connection for certain listed 
diseases diagnosed at certain specified times after service, 
which are attributable to Agent Orange exposure for veterans 
who physically served in the Republic of Vietnam.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a)(6), 3.309(e) (1999).  

The specified diseases for presumptive service connection due 
to Agent Orange exposure are chloracne or other acneiform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcomas.  
Service connection on a presumptive basis for respiratory 
cancers requires that said disease(s) shall have become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).

An herbicide agent means a chemical or an herbicide used in 
support of U.S. and allied military operations in Vietnam 
from January 1962 through May 1975.  A veteran who receives a 
confirmed diagnosis of one of the presumptively listed 
diseases above and who had actual service in Vietnam from 
January 1962 through May 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  A factual 
basis may be established by medical evidence, competent lay 
evidence or both.  38 C.F.R. § 3.307(a)(6).

The Court specifically found that, in accordance with 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran 
must have had actual service in Vietnam during the specified 
period and must have a confirmed diagnosis of a disease 
specifically found to be causally related to herbicide 
exposure before a veteran will be presumed to have been 
exposed to Agent Orange or other herbicides used in Vietnam.  
See McCartt v. West, 12 Vet. App. 164, 168 (1999).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

Without the presumption of service connection under 38 C.F.R. 
§§ 3.307 and 3.309, there must be competent medical evidence 
in the record showing an etiological relationship between the 
veteran's claimed respiratory disorder and his military 
service in order for him to have a well-grounded claim of 
service connection for shortness of breath.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus, or link, between a 
current disability and a disease or injury incurred in 
service.  See Caluza, 7 Vet. App. at 506.  Here, as the 
record does not yet reflect that the veteran had any disease 
consistent with shortness of breath which manifested itself 
to a degree of 10 percent disabling since his separation from 
service, the presumptions afforded under 38 C.F.R. § 3.307 
are inapplicable in this case.  See 38 C.F.R. § 3.309.

The facts of this case reveal that the veteran's claim of 
service connection for shortness of breath secondary to 
exposure to herbicides is supported solely by his own 
contentions.  As noted above, the Court has made it clear 
that a lay person is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
See Espiritu, 2 Vet. App. at 494.  Consequently, the 
veteran's lay assertion that his alleged shortness of breath 
is due to exposure to herbicides (or any other incident of 
active service) is neither competent nor probative of the 
issue in question.  While the veteran is competent to provide 
statements regarding the events that are alleged to have 
occurred during his service, he is not competent to diagnose 
the cause of any present respiratory disease.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.

Here, although the service medical records reflect that the 
veteran had an upper respiratory infection in July 1973, the 
claims file remains devoid of competent evidence showing that 
he incurred a respiratory disorder consistent with 
respiratory cancer during his active service.  None of the 
medical records obtained in regard to this claim contain any 
finding or opinion that the etiology or date of onset related 
to a complaint of shortness of breath dates back to his 
service period.  In fact, none of the medical records speak 
to the issue of the presence, let alone causation, of a 
current respiratory disorder.  Consequently, the Board finds 
that there is simply no competent and probative evidence on 
which to base an allowance of service connection for 
shortness of breath under the standards set forth in Caluza.

After reviewing the evidentiary record, the Board concludes 
that the veteran's claim of service connection for headaches, 
a right shoulder disability, a low back disability, a 
bilateral knee disability, impotency, and shortness of breath 
are not well grounded.  Absent competent medical evidence of 
a nexus between those disorders and service, or to exposure 
to Agent Orange or other herbicides in service, those claims 
do not meet the threshold requirements for the presentation 
of a well-grounded claim.  As the claims are not well 
grounded, VA is under no duty to assist the veteran in 
further development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground the claims discussed above.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  

Finally, as he has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of this claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert, 1 Vet. App. at 53.

                                   C.  Service Connection for 
PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  

Where the veteran did not engage in combat with the enemy, 
his uncorroborated testimony is insufficient to establish the 
allege noncombat stressor.  Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio v Brown, 9 Vet. 
App. 163 (1996).  The court has stated that "[j]ust because 
a physician or other health professional accepted the 
appellant's description of his [in-service] experiences as 
credible and diagnosed the appellant as suffering from [PTSD] 
does not mean the [Board is] required to grant service 
connection for [PTSD]."  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  Simply stated, the Board is not required to 
accept a veteran's uncorroborated account of his in-service 
experiences.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim as he has submitted medical evidence 
of current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor (which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation); and medical evidence of a nexus or link between 
service and the current PTSD.  Specifically, the record 
contains a July 1998 diagnosis of PTSD by a VA psychologist.  
In addition, the record contains the veteran's statements and 
testimony regarding his exposure to significant stressors in 
service.  Finally, the VA psychologist who examined the 
veteran in July 1998 reported that all the diagnostic 
criteria to establish a diagnosis of PTSD are met upon 
verification of traumatic stressors.  This medical evidence 
of a generalized connection between the veteran's PTSD and 
his military experiences is sufficient to provide the 
requisite medical evidence of a nexus between service and a 
current disease that is necessary under Caluza to well ground 
a PTSD claim.

As the Board finds that the claim is well grounded, it must 
next ensure that the duty to assist under 38 U.S.C.A. § 
5107(a) has been fulfilled.  As discussed below, additional 
development is required prior to a decision on the merits of 
the veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.


ORDER

Service connection for headaches is denied.

Service connection for right shoulder disability is denied.

Service connection for low back pain is denied.

Service connection for bilateral knee disability is denied.

Service connection for impotency is denied.

Service connection for shortness of breath is denied.

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is found to be well grounded.  


REMAND

As the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is well grounded, VA 
has a duty to assist in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  The 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty includes 
conducting a thorough, contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The veteran has provided testimony that he experienced 
certain stressful events during his active naval service, 
specifically while serving aboard the USS Midway.  However, 
the record reflects that no attempt has been made to verify 
the stressors which he reported experiencing while assigned 
to that ship.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.  The RO 
request the veteran to identify the names 
and addresses of all medical care 
providers who have treated the veteran 
for an acquired psychiatric disorder, to 
include PTSD, but whose medical reports 
are not already of record.  After 
securing the necessary releases, the RO 
should obtain all such records.

2.  The RO should contact the service 
department to obtain any records 
reflecting the activities of the USS 
Midway during the period that the veteran 
was assigned to that vessel.

3.  Following the above, the RO must 
determine whether any of the alleged 
stressors have been verified.  The RO 
must specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."

4.  The RO should arrange for the veteran 
to be scheduled for VA psychiatric 
examination.  The claims folder must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  The psychiatrist should 
review pertinent historical data in the 
claims folder, including previous 
psychiatric findings and diagnoses, and 
integrate prior findings and diagnoses 
with current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  The RO should inform 
the examiner of the in-service stressors 
which have been verified and request that 
the examiner determine whether exposure 
to said stressors resulted in current 
psychiatric symptoms.  The examiner 
should make a specific determination as 
to whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied in this case.  The examination 
should include all appropriate testing 
with PTSD subscales, if warranted.  If 
the examiner believes that additional 
examination or testing is needed prior to 
rendering the requested opinion, then 
such should be scheduled and conducted.

5.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the VA examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and a reasonable 
opportunity afforded them for a response.  

This case should then be returned to the Board, if otherwise 
in order, for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
Board of Veterans' Appeals


 


- 20 -


